Third District Court of Appeal
                               State of Florida

                          Opinion filed March 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-1867
                           Lower Tribunal No. 14-429
                              ________________


                               K.E., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before SHEPHERD, C.J., and SUAREZ and ROTHENBERG, JJ.

      PER CURIAM.

      Defendant K.E. seeks reversal of her conviction based on a claim that the
trial court failed to conduct an adequate Richardson1 hearing regarding the State’s

failure to timely provide certain discovery materials to K.E.       The discovery

materials in question were photographs of the injuries suffered by the victim

during the altercation at issue in the proceedings below.

      Under the circumstances here, we conclude that K.E. was not procedurally

prejudiced by the discovery violation. Even if the trial court’s Richardson inquiry

was inadequate, any error was harmless beyond a reasonable doubt. State v.

Schopp, 653 So. 2d 1016, 1021 (Fla. 1995).

      Affirmed.




1Richardson   v. State, 246 So. 2d 771 (Fla. 1971).